Los Lechos están expresados en la opinión.
El Juez Pbesidente Sb. Hebnández,
emitió la opinión del tribunal.
Obdulio Delgado Santana, legítimo esposo de Cristina Ol-^. medo, falleció en 2 de noviembre de 1900 bajo testamento otor-, gado en 30 de mayo del mismo año, en el que instituyó por here- , deras a sus hijas Petronila, Juana y Eloísa Delgado y Olmedo por partes iguales, mejoró a la Petronila en la. suma de $200„ legó $100 del tercio de libre disposición a las menores Teresa ’ y María Luisa Villanueva, y dispuso que el resto de ese tercio,' fuera entregado a Providencia Reyes, madre de los menores. Carmen y Narciso, para que fuera distribuido entre éstos.
En 23 de abril de 1901,.la viuda Cristina Olmedo.promovió-,, el juicio voluntario de testamentaría de Delgado Santana por los trámites de la antigua Ley de Enjuiciamiento Civil; se. practicó en 25 de junio del mismo año el inventario de los bie-nes hereditarios consistentes en un predio rústico de 75 cuer-das 50 centavos, una casa de madera del país y varios semo:, vientes; fue nombrado por orden de 29 de julio de 1905 Tomás *546Carrera y Más comisionado para la división de los bienes re-lictos por el finado; y en junta celebrada ante dicho comisio-nado en 14 de septiembre del mismo año, a la qne asistieron Cristina Olmedo por derecho propio y en representación de sns menores hijas, y Providencia Eeyes en concepto de lega-taria del remanente del tercio de libre disposición, nombró la Cristina Olmedo cómo perito para la valoración de los bienes a sn hermano Lucas Olmedo y Providencia Beyes también para perito a su convecino Juan Delgado. Esos peritos ejer-cieron en 15 de noviembre de 1905 la función qne les fué encomendada, dando un valor de $1,104.50 a los bienes inven-iariados y figurando en la valoración el predio rústico de 75 muerdas 50 centavos con un valor de $755 a razón de $10 la muerda.
Practicadas las operaciones particionales bajo la base de la tasación hecha, sin que pudiera ser satisfecho el legado de Providencia Beyes, fueron presentadas. a la- corte para su aprobación en 30 de enero de 1906, y en 16 de octubre de 1916 estipularon las partes que se permitiera a la Beyes, a nombre de sus hijos, formular por escrito su oposición al proyecto de división del caudal hereditario presentado por el contador partidor.
Providencia Beyes en 27 de noviembre de 1916, por medio de moción jurada se opuso a la aprobación de las operaciones particionales por la razón de que la finca rústica con la casa había sido valorada hacía once años en $805, siendo su actual valor el dé $5,000, por lo que procedía una nueva tasación de los bienes, y que de acuerdo con ella se procediera a-la división del caudal y al pago de los legados y deudas!
La moción fué desestimada por orden de 12 dé febrero de 1917 por la cual la corte aprobó las operaciones de inventario, avalúo, liquidación y división de los bienes quedados al falle-cimiento de Obdulio Délgadó Santaná, cuyas operaciones se-rían protocoladas en la notaría del abogado Francisco Gon-zález Fagundo.
*547Esa orden lia sido apelada para ante esta Corte Suprema por Providencia Reyes a nombre de sus menores hijos, y alega para sostener el recurso que la valoración de la finca rústica de que se trata, hecha hace más de once años, dándole un valor de $755 cuando actualmente, al tiempo de consumarse la par-tición, vale $5,000, no puede servir de base a la divisoria prac-ticada con la cual se ha privado a los menores hijos de la ape-lante de percibir el legado que les fué dejado por el testador, quedando así incumplida la voluntad de éste.
La aprobación de las operaciones particionales de los bie-nes de Obdulio Delgado Santana debe contraerse a la fecha en que fueron practicadas; y si en esa fecha no adolecían de vicio alguno de nulidad, no vemos como actualmente puedan ser anu-ladas por una razón que no existía en la fecha en que* se prac-ticaron, toda vez que no se afirma que en aquel entonces se cometiera error en la tasación.
Precisamente uno de los peritos que practicaron esa tasa-ción había sido nombrado por Providencia Reyes en repre-sentación de sus hijos.
Si con posterioridad a la aprobación de una divisoria au-mentara el valor de los bienes objeto de ella, es indudable que no podría anularse la divisoria por ese solo motivo. Tampoco puede anularse una valoración que se estimó justa cuando se practicó sin más razón que la alegada por la parte apelante.
Ocurre, además, que Providencia Reyes no ha tratado de demostrar que la finca rústica de que se trata tenga actual-mente el valor de $5,000 que ella le atribuye, y por más que así lo jure, ese juramento no puede por si sólo dar valor indis-cutible a su afirmación, la cual se refiere a una apreciación de la recurrente y no a hecho que le pueda constar dé propio co-nocimiento.
Por más que el valor de la propiedad territorial haya au-mentado en los últimos años considerablemente y asi pueda afirmarse como tesis general, no puede sostenerse que deter-minada propiedad en particular haya participado de ese bene-ficio. Podría suceder muy bien que ordenada una nueva ta-*548pación de la finca de que se trata no tuviera ésta mayor valor que el que se le lia dadc, y así carecería de fin práctico dicha orden.
Es de confirmarse la resolución apelada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.